EXHIBIT STOCK AND ASSET PURCHASE AGREEMENT AMONG ALPHARMA INC., ALPHARMA (LUXEMBOURG) S.ÀR.L., ALPHARMA BERMUDA G.P., ALPHARMA INTERNATIONAL (LUXEMBOURG) S.ÀR.L., ALFANOR 7152 AS (UNDER CHANGE OF NAME TO OTNORBIDCO AS), OTDENHOLDCO APS AND OTDELHOLDCO INC. February 6, 2008 TABLE OF CONTENTS Page SECTION 1. Definitions. 2 SECTION 2. Purchase and Sale of the Target Shares and the Acquired Assets. 14 (a)Basic Transaction 14 (b)Preliminary Purchase Price 15 (c)Pre-Closing Transfers 16 (d)Restricted Assets 16 (e)The Closing 16 (f)Deliveries at Closing 17 (g)Post-Closing Purchase Price Adjustment 17 SECTION 3. Representations and Warranties Concerning Transaction. 22 (a)Parent’s Representations and Warranties 22 (b)Buyer’s Representations and Warranties 25 SECTION 4. Representations and Warranties Concerning the Business and the Target Companies and Target Subsidiaries 28 (a)Organization, Qualification, and Corporate Power 28 (b)Capitalization 28 (c)Non-contravention 29 (d)Title to Tangible Assets 30 (e)Sufficiency of Assets 30 (f)Financial Statements; No Undisclosed Liabilities 30 (g)Events Subsequent to September 30, 2007 31 (h)Legal Compliance 33 (i)Tax Matters 33 (j)Real Property 34 (k)Intellectual Property 35 (l)Contracts 36 (m)Litigation 37 (n)Employee Benefits 38 (o)Environmental Matters 39 (p)Labor Matters 40 (q)Insurance 40 (r)Product Liability 41 (s)Regulatory Matters 41 (t)Certain Business Relationships with the Asset Sellers,the Target Companies and the Target Subsidiaries 42 (u)Customers and Suppliers 42 Page SECTION 5. Pre-Closing Covenants 42 (a)General 42 (b)Notices and Consents 43 (c)Financing 43 (d)Operation of Business 46 (e)Full Access; Pre-Closing Confidentiality 49 (f)Release of Guarantees and Letters of Credit 49 (g)Repayment of Indebtedness; Intercompany Accounts 50 (h)Alpharma Credit Agreement Lien 51 (i)Capitalization of Intercompany Loan 51 (j)Transition Services Agreement 51 SECTION 6. Post-Closing Covenants 51 (a)General 51 (b)Closing Date 52 (c)Section338 (g) Elections 52 (d)Post-Closing Cooperation 52 (e)Non-Competition; Non-Solicitation 52 (f)Use of Name and Trademarks 54 (g)Employee Benefits Matters 55 (h)Insurance 58 (i)Confidentiality 59 (j)Transition Services Agreement 59 (k)Closure of Beijing Representative Office 59 (l)Patent Licenses 59 SECTION 7. Conditions to Obligation to Close. 60 (a)Conditions to Buyer’s Obligation 60 (b)Conditions to Sellers’ Obligation 61 (c)Frustration of Closing Conditions 62 SECTION 8. Remedies for Breaches of This Agreement 62 (a)Survival 62 (b)Indemnification by Parent 62 (c)Indemnification by Buyer 62 (d)Procedures 63 (e)Limitations on Indemnification 64 (f)Calculation of Losses 65 (g)Exclusive Remedy; No Consequential Damages; Mitigation 65 (h)Tax Treatment of Indemnity Payments 66 (i)No Duplicative Payments 66 SECTION 9. Tax Matters. 66 ii Page (a)Tax Sharing Agreements 66 (b)Tax Indemnification by Parent 66 (c)Tax Indemnification by Buyer 68 (d)Straddle Periods 68 (e)Tax Returns; Tax Payments 68 (f)Tax Proceedings 69 (g)Tax Refunds and Credits 72 (h)Cooperation 72 (i)VAT 73 (j)Coordination; Exclusive Tax Remedy 74 (k)Transfer Taxes 74 (l)Allocation of Purchase Price 74 (m)Certain Danish Income Tax Matters 75 SECTION 10. Termination. 75 (a)Termination of Agreement 75 (b)Effect of Termination; Termination Fee 76 SECTION 11. Miscellaneous. 77 (a)Press Releases and Public Announcements 77 (b)No Third Party Beneficiaries 77 (c)Entire Agreement 78 (d)Succession and Assignment 78 (e)Counterparts 78 (f)Headings 78 (g)Notices 78 (h)Governing Law 80 (i)Consent to Jurisdiction 80 (j)Waiver of Jury Trial 80 (k)Enforcement 81 (l)Amendments and Waivers 81 (m)Severability 81 (n)Expenses 81 (o)Construction 81 (p)Incorporation of Exhibits, Annexes, and Schedules 82 iii EXHIBITS Exhibit A
